Exhibit 10.1
INTERCOMPANY FUNDING AGREEMENT
 
This INTERCOMPANY FUNDING AGREEMENT (this “Agreement”), dated as of  January 25,
2013 (the “Effective Date”), is by and between DELMAR PHARMACEUTICALS, INC., a
Nevada corporation (the “Parent”), and 0959456 B.C. Ltd., a corporation
incorporated under the laws of the Province of British Columbia
(“Exchangeco”).  The Parent and Exchangeco are sometimes referred to herein
together as the “Parties” and each individually as a “Party”.
 
Background
 
A.  
The Parties have entered into that certain exchange agreement, made as of
January 25, 2013 (the “Exchange Agreement”), among: the Parties; 0959454 B.C.
Ltd., a corporation incorporated under the laws of the Province of British
Columbia; Del Mar Pharmaceuticals (BC) Ltd., a corporation incorporated under
the laws of the Province of British Columbia (“DelMar”); and the securityholders
of DelMar, who have signed or agree to be bound by the Exchange Agreement.

 
 
B.  
Pursuant to the Exchange Agreement, Exchangeco has agreed, among other things,
to acquire all of common shares of DelMar (the “DelMar Shares”) held by the
shareholders of DelMar who have signed the Exchange Agreement or who have agreed
to be bound by the Exchange Agreement for aggregate consideration comprised of
(1) 4,340,417  shares of Parent common stock (the “Parent Shares”), with an
agreed upon Canadian Dollar equivalent value equal to the product of (x) the
number of Parent Shares, multiplied by (y) a deemed price of US$ 0.80 per Parent
Share, multiplied by (z) the noon spot exchange rate on the Effective Date
required to express such value in Canadian Dollars, as reported by the Bank of
Canada on its website at www.bankofcanada.ca (the “Parent Share Consideration”)
and (2) 8,729,583 exchangeable shares of Exchangeco.

 
 
C.  
In order to perform their respective obligations under the Exchange Agreement,
the Parent desires to contribute to Exchangeco, and Exchangeco desires to
acquire from the Parent, the Parent Shares in order for Exchangeco to pay the
aggregate consideration contemplated by the Exchange Agreement; however, for the
convenience of the Parties, Exchangeco desires that the Parent issue the Parent
Shares directly to the DelMar shareholders as provided in the Exchange
Agreement, and the Parent agrees to so issue the Parent Shares on behalf of
Exchangeco, all as set forth in this Agreement.

 
Agreement
 
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.  
Parent Contributions. At the request of and on behalf of Exchangeco, so as to
enable Exchangeco to complete the acquisition of the DelMar Shares, held by the
shareholders of DelMar who have signed the Exchange Agreement or who have agreed
to be bound by the Exchange Agreement, pursuant to the Exchange Agreement, on
the Effective Date, the Parent agrees, as a contribution to Exchangeco, to pay
the Parent Share Consideration by issuing the Parent Shares directly to the
DelMar shareholders.

 
2.  
Issuance of Exchangeco Shares. In consideration for the Parent’s contributions
set forth in Section 1 above, Exchangeco agrees to issue to the Parent 4,340,417
common shares in the capital of Exchangeco, which upon issuance shall be duly
authorized, validly issued, fully paid and non-assessable, and to add an amount
equal to the Parent Share Consideration to the stated capital account maintained
by Exchangeco in respect of such common shares.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Representations and Warranties. Each Party represents and warrants to the other
that: (a) it is duly authorized to execute and deliver this Agreement, and this
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary corporate or other applicable action of such Party; (b) the
performance by such Party of its obligations under this Agreement does not: (i)
conflict with any contract or agreement binding upon such Party or its
properties or (ii) violate or conflict with any order or decree binding upon
such Party or its properties; (c) such Party has obtained all consents and
approvals necessary for it to enter into and perform its obligations under this
Agreement; and (d) this Agreement is enforceable against such Party in
accordance with its terms (except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability).

 
4.  
Entire Agreement; Modification. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations, warranties and
understandings of the Parties, whether oral, written or implied, as to the
subject matter hereof.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the Parties.

 
5.  
Further Documents. Each Party agrees to (a) execute any and all documents,
instruments and agreements, (b) make any and all accounting entries and (c) do
and perform any and all acts and things, in each case, that are necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement and the transactions contemplated by this Agreement.

 
6.  
Governing Law. This Agreement will be governed by and construed in accordance
with the internal laws of the Province of British Columbia, without regard to
the principles of conflicts of law.

 
7.  
Counterparts; Electronic Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart.

 
[the remainder of this page is left intentionally blank – signature page
follows]
 


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered by its duly authorized representative as of the Effective Date.
 

DELMAR PHARMACEUTICALS, INC.                  
/s/ Lisa Guise
   
 
 
Lisa Guise
   
 
 
President
   
 
            0959456 B.C. LTD.                   /s/ Lisa Guise          Lisa
Guise          President        

 
 
 
 
 
3